Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 6, 2021. 

Amendments
           Applicant's amendments, filed September 19, 2019, is acknowledged. Applicant has amended Claims 22-26, and withdrawn Claims 22-26 and 36-41.
	Claims 1-44 are pending. 

Election/Restrictions
Applicant has elected with traverse the invention of Group I, claim(s) 1-21, 27-35, and 42-44, drawn to a polynucleotide comprising a promoter comprising a human rod photoreceptor-specific promoter element (hRPSPE) and a core promoter (CP), and at least one transgene (TG) operably linked to the promoter. 
However, because applicant did not distinctly and specifically point out the supposed errors in the Group or species restriction requirement, the election has been treated as an election without traverse and the restriction and election requirement is deemed proper and therefore made final (MPEP §818). 

Within Group I, Applicant has elected without traverse the following species, wherein: 
i) the alternative promoter structure is SEQ ID NO:9, or specific variant thereof, as recited in Claim 27; and 
ii) the alternative transgene is hCNGB1 comprising the amino acid sequence of SEQ ID NO:3. 

Claims 1-44 are pending. 

	Claims 27-35 and 44 are under consideration. 

Priority
This application is a 371 of PCT/IB2018/051905 filed on March 21, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/474,409 filed on March 21, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statements on September 21, 2019 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Allowable Subject Matter
1. 	Claim 44 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim recites the nucleic acid sequence of (syn. “set forth in”) SEQ ID NO:43.

tctcctccctgacctcaggcttcctcctagtgtcaccttggcccctcttagaagccaattaggccctcagtttctgcagcggggattaatatgattatgaacacccccaatctcccagatgctgattcagccaggagcttaggagggggaggtcactttataagggtctgggggggtcagaacccagagtcatc

	While the individual elements are reasonably considered to be anticipated and/or obvious by the prior art, the nucleotide sequence set forth in (meaning, “of”) SEQ ID NO:43 is free of the prior art. Search results available in SCORE. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claims 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites “the nucleic acid sequence according to SEQ ID NO:9”. The phrase “according to” is considered to render the claims indefinite because it refers to a genus of structurally undisclosed nucleic acids for which the determination of that which is or is not “according to” is an arbitrary and subjective determination. 
The recitation implies a genus of undisclosed nucleic acids, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).

Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

3. 	Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 30 recites the broad recitation “an infectious viral vector”, and the claim also recites “preferably an adenovirus, a retrovirus, a lentivirus, a vaccinia/poxvirus, or a herpesvirus vector, in particular herpes simplex virus (HSV) vector” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The term “preferably” is considered exemplary language. 
Claims 32-33, dependent upon Claim 30, recite the viral vector is an adeno-associated viral (AAV) vector; however, AAV is not recited in the embodiments of Claim 30 (iii).
This rejection would be overcome by amending the claim to cancel recitation of “preferably”. For example, amend the claim to recite “an infectious viral vector selected from the group consisting of an adenovirus, a retrovirus, a lentivirus, a vaccinia/poxvirus, or a herpesvirus vector, in particular herpes simplex virus (HSV) vector”, for example.
Appropriate correction is required. 

Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of Claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim(s) 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrar et al (U.S. 2010/0190841). 
With respect to Claim 27, Farrar et al is considered relevant prior art for having disclosed a polynucleotide comprising a rhodopsin promoter (conserved region D, SEQ ID NO:95) which comprises a nucleotide sequence that is 100% identical to nucleotides 17-194 of instant SEQ ID NO:9 [0008], said polynucleotide further comprising a replacement nucleic acid encoding a transgene operably linked to the promoter ([0076], e.g. Table 5).
With respect to Claims 28-29, Farrar et al disclosed wherein the transgene comprises a nucleic acid encoding a protein that maintains or improves the physiological function of rods, more specifically, wherein the transgene comprises a nucleic acid encoding the human rod cyclic nucleotide-gated channel beta subunit (hCNGBl) (Table 5). 
With respect to Claims 30-31, Farrar et al disclosed wherein the polynucleotide further comprises a polyadenylation signal (PAS) (e.g. Example 2, [0140]), wherein the polyadenylation signal comprises, essentially consists or consists of a Simian-Virus 40 PAS (e.g. SEQ ID NO:411). 
With respect to Claims 30 and 32, Farrar et al disclosed wherein the polynucleotide one or two inverted terminal repeat (ITR) sequences, wherein the ITR sequence is an adeno-associated virus (AAV) ITR (e.g. [0038, 65]; Figure 18).
With respect to Claims 30 and 34, Farrar et al disclosed wherein the polynucleotide further comprises viral nucleotide sequences necessary to form an infectious viral vector, e.g. an AAV virus [0083].
With respect to Claims 33 and 35, Farrar et al disclosed wherein the AAV is AVV serotype 2, 5, 8 or 9 (Table 3, [0095]).
	Thus, Farrar et al anticipate the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5. 	Claims 27-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, 22-25, 29-30, 32, 34, and 36-38 of copending Application No. 16/109630 (reference application; U.S. 2018/0353620; claim set filed May 27, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 27, ‘630 claims (claims 20 and 25) a polynucleotide comprising a rhodopsin promoter which comprises a nucleotide sequence that is 100% identical to instant SEQ ID NO:9 (search results available in SCORE), said polynucleotide further comprising a transgene operably linked to the promoter.
With respect to Claims 28-29, ‘630 claims (claims 20 and 34) wherein the transgene comprises a nucleic acid encoding a protein that maintains or improves the physiological function of rods, e.g. PDE6A. 
With respect to Claims 30-31, ‘630 claims (claims 22, 24 and 36) wherein the polynucleotide further comprises a polyadenylation signal (PAS). 
With respect to Claims 30 and 32, ‘630 claims (claims 23-24 and 37-38) wherein the polynucleotide one or two inverted terminal repeat (ITR) sequences, wherein the ITR sequence is an adeno-associated virus (AAV) ITR (e.g. [0038, 65]; Figure 18).
With respect to Claims 30 and 34, ‘630 claims (claims 20 and 29-30) wherein the polynucleotide further comprises viral nucleotide sequences necessary to form an infectious viral vector, e.g. an AAV virus.
With respect to Claims 33 and 35, ‘630 disclosed wherein the AAV is AVV serotype 2, 5, 8 or 9 [0061].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rehemtulla et al (PNAS 93: 191-195, 1996) is considered relevant prior art for having taught serial truncations of the rhodopsin promoter, whereby the presence of elements encoded from -61 to, -84, -130, or -175 yielded higher transgene expression levels than constructs comprising -176 to -225, or even full-length promoter (Figure 4). Truncating the artisan’s promoter to optimize and identify desired transgene expression has long-been both obvious and routine in the art. 

Conclusion
7. 	Claims 27-35 are rejected. Claim 44 is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633